Citation Nr: 1204926	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  04-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left inguinal hernia with scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served in the Army National Guard in Alabama from March 2000 to July 2003 with periods of active duty for training from May 2000 to September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for a left inguinal hernia with scar.  

The Veteran testified at a personal hearing before RO personnel in February 2007; he testified at a personal hearing before a Veterans Law Judge in November 2008.  Transcripts of these hearings are of record.  

In January 2009, the Board, in pertinent part, denied the Veteran's claim for service connection for a left inguinal hernia and a left varicocele, among other claims.  The Veteran appealed that action to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court vacated and remanded the portion of the January 2009 Board decision that denied the claims for service connection for a left inguinal hernia and a left varicocele.   

In August 2009, the Veteran submitted to the Board additional evidence for consideration in connection with the inguinal hernia claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in August 2009 that is included in the record.  The Board accepted this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The Board denied the claim for a left varicocele in a September 2009 decision and remanded that claim for a left inguinal hernia for further development.   

In correspondence received in December 2009, the Veteran referred to a pending claim for service connection for kidney stones.  

In May 2010, the Board remanded the claim for service connection for a left inguinal hernia with scar to the AOJ to conduct additional development.  In addition, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of whether new and material evidence has been received to reopen a claim for service connection for kidney stones.  Although in November 2011, VA's Appeals Management Center referred this issue to the AOJ, a review of the Veteran's claims folder and the Virtual VA electronic claims file does not reveal that the AOJ has undertaken additional development of the claim.  Therefore, it is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2011 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing in November 2008 was no longer employed at the Board.  He was offered an opportunity to testify at a hearing before another Veterans Law Judge.  That same month, he notified the Board that he wanted to appear at a hearing before a Veterans Law Judge of the Board at his local regional office.  

To date, the appellant has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Appropriate notification should also be provided to his representative, if any.

Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


